DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 12 October 2022. As directed by the amendment claims 35-64 have been added, and claims 1-34 have been cancelled. Thus, claims 35-64 are presently pending in this application.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The examiner notes that many of the cited Non-Patent Literature (NPL) documents cited on the IDS filed 08/26/2022 include what appears to be the full prosecution history of applicant’s related applications, including IDSs filed in those applications, compiled into a single NPL document. The listing of references in these NPL filings is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-40, 42-43, 45, 47-48, 51-52, 55-59, 61-62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Auphan (US 2012/0296156 A1; cited by applicant on IDS dated 08/26/2022) in view of Falk et al. (US 2015/0182406 A1; cited by applicant on IDS dated 08/26/2022).
Referring to claim 35: Auphan teaches a method, comprising: (a) operatively coupling a network server (see figure 1, #122/124; paragraphs [0026]-[0028]) to a plurality of enclosures (see figure 1, #102/104/106/110/112), wherein the plurality of enclosures comprises (i) a first enclosure (see figure 1, #102) comprising a first sensor (see figure 2, #206; paragraphs [0031] and [0047]-[0048]) configured to detect a biological signal associated with a first user that is indicative of how the first user is sleeping within the first enclosure (see paragraphs [0031], [0033], [0038]-[0040] and [0043]-[0044]; wherein it is clear that each enclosure includes at least one sensor to detect a biological signal indicative of how the user is sleeping), and (ii) a second enclosure (see figure 1, #104) comprising a second sensor (see figure 2, #206; paragraphs [0031] and [0047]-[0048]) configured to detect the biological signal associated with a second user that is indicative of how the second user is sleeping within the second enclosure (see paragraphs [0031], [0033], [0038]-[0040] and [0043]-[0044]; wherein it is clear that each enclosure includes at least one sensor to detect a biological signal indicative of how the user is sleeping); (b) aggregating, by the network server, a plurality of digital data received from the plurality of enclosures (see paragraphs [0026]-[0028] and [0071]-[0073]), wherein the plurality of digital data comprises (i) a first implemented adjustment of a characteristic of the first enclosure, wherein the first implemented adjustment is performed based on the biological signal associated with the first user and (ii) a second implemented adjustment of the characteristic of the second enclosure, wherein the second implemented adjustment is performed based on the biological signal associated with the second user (see paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from each user and associated adjustments to the enclosure based on the biological signal of the user for aiding in determination of a most appropriate set of settings for other users on the network); and (c) generating, by the network server, an instruction to adjust the characteristic of a third enclosure (see figure 1, #106) of a third user, based on both (i) the first implemented adjustment for the first enclosure and (ii) the second implemented adjustment for the second enclosure (see paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from each user and associated adjustments to the enclosure based on the biological signal of the user for aiding in determination of a most appropriate set of settings for other users on the network). Auphan is silent to the network server including a controller operatively coupled to the plurality of enclosures to aggregate the plurality of digital data received from the plurality of enclosures and generate instruction for control of the third enclosure. 
Falk teaches operatively coupling a controller (see figure 8, #674) to a plurality of enclosures (see figure 8), wherein the controller resides at a remote location and in communication with the plurality of enclosure in a wired or wireless fashion across a local area network or a wide area network such as the Internet, and wherein the controller may be provided by a remote server (see figure 8; paragraph [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network server of Auphan to include a controller like taught by Falk in order to yield predictable results in receiving signals from each of the plurality of enclosures, analyzing the signals and generating control signals for each of the enclosures (see Falk paragraphs [0066]-[0068]).
Referring to claim 36: Auphan, as modified by Falk, further teaches providing, by the controller, the instruction to the third enclosure (see Auphan paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from each user and associated adjustments to the enclosure based on the biological signal of the user for aiding in determination of a most appropriate set of settings for other users on the network).
Referring to claim 37: Auphan further teaches the characteristic is selected from the group consisting of temperature, humidity, ambient pressure, noise, scent, light, and oxygen level (see paragraph [0033]).
	Referring to claim 38: Auphan further teaches the characteristic is the temperature (see paragraph [0033]).
	Referring to claim 39: Auphan further teaches first sensor is a part of an article of furniture disposed within the first enclosure (see paragraphs [0047]-[0049]).
	Referring to claim 40: Auphan further teaches the article of furniture comprises a bed device (see paragraphs [0047]-[0049]).
Referring to claim 42: Auphan further teaches the characteristic being various conditions in the environment including a feature of the article of furniture (see paragraph [0033]; wherein the feature is the temperature at the sleep surface). 
	Referring to claim 43: Auphan further teaches the feature is a temperature of the article of furniture (see paragraph [0033]; wherein the feature is the temperature at the sleep surface).
Referring to claim 45: Auphan further teaches the feature is vibration adjacent to a surface of the article of furniture (see paragraph [0033]; wherein the feature is vibration).
Referring to claim 47: Auphan further teaches adjustment of the characteristic of the third enclosure is different than the first implemented adjustment of the characteristic of the first enclosure (see paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from first and second users and associated adjustments to the enclosure based on the biological signal of the users for aiding in determination of a most appropriate set of settings for other users on the network based on current sleep characteristics of the third user; wherein it is clear that when the sleep characteristics of the third user are the different than the first user the adjustments for the third user would be the different than the adjustments for the first user).
	Referring to claim 48: Auphan further teaches adjustment of the characteristic of the third enclosure is the same as the first implemented adjustment of the characteristic of the first enclosure (see paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from first and second users and associated adjustments to the enclosure based on the biological signal of the users for aiding in determination of a most appropriate set of settings for other users on the network based on current sleep characteristics of the third user; wherein it is clear that when the sleep characteristics of the third user are the same as the first user the adjustments for the third user would be the same as the adjustments for the first user).
Referring to claim 51: Auphan further teaches the biological signal comprises a heart signal (see paragraph [0031]).
Referring to claim 52: Auphan further teaches the biological signal comprises a breathing signal (see paragraph [0031]). 
Referring to claim 54: Auphan further teaches the biological signal comprises a motion (see paragraph [0031]).
Referring to claim 55: Auphan teaches a system (see figure 1, #100), comprising: a network server (see figure 1, #122/124; paragraphs [0026]-[0028]) operatively coupled to a plurality of enclosures (see figure 1, #102/104/106/110/112), wherein the plurality of enclosures comprises (i) a first enclosure (see figure 1, #102) comprising a first sensor (see figure 2, #206; paragraphs [0031] and [0047]-[0048]) configured to detect a biological signal associated with a first user that is indicative of how the first user is sleeping within the first enclosure (see paragraphs [0031], [0033], [0038]-[0040] and [0043]-[0044]; wherein it is clear that each enclosure includes at least one sensor to detect a biological signal indicative of how the user is sleeping), and (ii) a second enclosure (see figure 1, #104) comprising a second sensor (see figure 2, #206; paragraphs [0031] and [0047]-[0048]) configured to detect the biological signal associated with a second user that is indicative of how the second user is sleeping within the second enclosure (see paragraphs [0031], [0033], [0038]-[0040] and [0043]-[0044]; wherein it is clear that each enclosure includes at least one sensor to detect a biological signal indicative of how the user is sleeping), wherein the network server is programmed to: (a) aggregate a plurality of digital data received from the plurality of enclosures see paragraphs [0026]-[0028] and [0071]-[0073]), wherein the plurality of digital data comprises (i) a first implemented adjustment of a characteristic of the first enclosure, wherein the first implemented adjustment is performed based on the biological signal associated with the first user and (ii) a second implemented adjustment of the characteristic of the second enclosure, wherein the second implemented adjustment is performed based on the biological signal associated with the second user (see paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from each user and associated adjustments to the enclosure based on the biological signal of the user for aiding in determination of a most appropriate set of settings for other users on the network); and (b) generate an instruction to adjust the characteristic of a third enclosure of a third user, based on both (i) the first implemented adjustment for the first enclosure and (ii) the second implemented adjustment for the second enclosure (see paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from each user and associated adjustments to the enclosure based on the biological signal of the user for aiding in determination of a most appropriate set of settings for other users on the network). Auphan is silent to the network server including a controller operatively coupled to the plurality of enclosures to aggregate the plurality of digital data received from the plurality of enclosures and generate instruction for control of the third enclosure. 
Falk teaches operatively coupling a controller (see figure 8, #674) to a plurality of enclosures (see figure 8), wherein the controller resides at a remote location and in communication with the plurality of enclosure in a wired or wireless fashion across a local area network or a wide area network such as the Internet, and wherein the controller may be provided by a remote server (see figure 8; paragraph [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network server of Auphan to include a controller like taught by Falk in order to yield predictable results in receiving signals from each of the plurality of enclosures, analyzing the signals and generating control signals for each of the enclosures (see Falk paragraphs [0066]-[0068]).
Referring to claim 56: Auphan, as modified by Falk, further teaches the controller is further programmed to provide the instruction to the third enclosure (see Auphan paragraphs [0026]-[0028], [0033], [0043]-[0044]and [0071]-[0073]; wherein the network server analyzes the sleep data from each user and associated adjustments to the enclosure based on the biological signal of the user for aiding in determination of a most appropriate set of settings for other users on the network).
Referring to claim 57: Auphan further teaches the characteristic is selected from the group consisting of temperature, humidity, ambient pressure, noise, scent, light, and oxygen level (see paragraph [0033]).
	Referring to claim 58: Auphan further teaches first sensor is a part of an article of furniture disposed within the first enclosure (see paragraphs [0047]-[0049]).
Referring to claim 59: Auphan further teaches the article of furniture comprises a bed device (see paragraphs [0047]-[0049]).
Referring to claim 61: Auphan further teaches the characteristic being various conditions in the environment including a feature of the article of furniture (see paragraph [0033]; wherein the feature is the temperature at the sleep surface). 
	Referring to claim 62: Auphan further teaches the feature comprises a temperature of the article of furniture, pressure adjacent to a surface of the article of furniture, vibration adjacent to a surface of the article of furniture, or an adjustable position of the article of furniture (see paragraph [0033]; wherein the feature is the temperature at the sleep surface or a vibration).
Referring to claim 64: Auphan further teaches the biological signal comprises a heart signal, a breathing signal, a temperature, or a motion (see paragraph [0031]).
Claims 41, 44, 46, 50, 53, 60, 63are rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Falk et al. in view of Van der Loos et al. (US Patent No. 6,468,234) (Van der Loos).
Referring to claim 41: With regards to claim 40 above, Auphan further teaches the bed device includes a sensor fitted bed sheet (see paragraphs [0047]-[0049]). Auphan, as modified by Falk, is silent to the bed device being specifically a mattress or a mattress pad. Van der Loos teaches a mattress pad system (see figure 1) for measuring sleep quality that utilizes sensors to detect biological signals associated with a user; and controlling one or more active components based on the detected biological signals (see column 3, lines 16-45; column 5, lines 20-44), wherein the biological signals includes body temperature, position, movement, breathing, heart rate and mattress pressure (see column 4, lines 15-22), and wherein the one more controlled active components includes bed/room temperature, adjustable position of the mattress, pressure of mattress cell adjacent the user and percussion or vibration to certain areas of the body (see column 5, lines 20-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor fitted bed sheet of Auphan, as modified by Falk, with a sensor mattress pad liked taught by Van der Loos in order to yield predictable results in detecting biological signals from the user for control of one more active components based on the detected biological signals to improve sleep quality (see Van der Loos abstract; column 5, lines 20-44).
Referring to claim 44: With regards to claim 42 above, Auphan, as modified by Falk, is silent to the feature being pressure adjacent to a surface of the article of furniture. Van der Loos teaches a mattress pad system (see figure 1) for measuring sleep quality that utilizes sensors to detect biological signals associated with a user; and controlling one or more active components based on the detected biological signals (see column 3, lines 16-45; column 5, lines 20-44), wherein the biological signals includes body temperature, position, movement, breathing, heart rate and mattress pressure (see column 4, lines 15-22), and wherein the one more controlled active components includes bed/room temperature, adjustable position of the mattress, pressure of mattress cell adjacent the user and percussion or vibration to certain areas of the body (see column 5, lines 20-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure adjacent the sleep surface of Auphan, as modified by Falk, liked taught by Van der Loos in order to aid in minimizing pressure points experienced by the user to improve sleep quality (see Van der Loos abstract; column 5, lines 20-44).
Referring to claim 46: With regards to claim 42 above, Auphan, as modified by Falk, is silent to the feature being an adjustable position of the article of furniture. Van der Loos teaches a mattress pad system (see figure 1) for measuring sleep quality that utilizes sensors to detect biological signals associated with a user; and controlling one or more active components based on the detected biological signals (see column 3, lines 16-45; column 5, lines 20-44), wherein the biological signals includes body temperature, position, movement, breathing, heart rate and mattress pressure (see column 4, lines 15-22), and wherein the one more controlled active components includes bed/room temperature, adjustable position of the mattress, pressure of mattress cell adjacent the user and percussion or vibration to certain areas of the body (see column 5, lines 20-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a position the sleep surface of Auphan, as modified by Falk, liked taught by Van der Loos in order to encourage a user to roll over to alleviate a snoring episode to improve sleep quality (see Van der Loos abstract; column 5, lines 20-44).
Referring to claims 50, 53 and 63: With regards to claims 35 and 55 above, Auphan further teaches controlling a temperature the sleep surface (see paragraph [0033] and a temperature sensor (see figure 2, #232) but is silent to the temperature sensor detecting a biological signal that comprises a temperature associated with the user. Van der Loos teaches a mattress pad system (see figure 1) for measuring sleep quality that utilizes sensors to detect biological signals associated with a user; and controlling one or more active components based on the detected biological signals (see column 3, lines 16-45; column 5, lines 20-44), wherein the biological signals includes body temperature, position, movement, breathing, heart rate and mattress pressure (see column 4, lines 15-22), and wherein the one more controlled active components includes bed/room temperature, adjustable position of the mattress, pressure of mattress cell adjacent the user and percussion or vibration to certain areas of the body (see column 5, lines 20-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the temperature at the sleep surface of Auphan, as modified by Falk, with a body temperature sensor liked taught by Van der Loos in order to aid altering the sleep surface temperature based on skin temperature experienced by the user to improve sleep quality (see Van der Loos abstract; column 5, lines 20-44).
Referring to claim 60: With regards to claim 59 above, Auphan further teaches the bed device includes a sensor fitted bed sheet (see paragraphs [0047]-[0049]). Auphan, as modified by Falk, is silent to the bed device being specifically a mattress or a mattress pad. Van der Loos teaches a mattress pad system (see figure 1) for measuring sleep quality that utilizes sensors to detect biological signals associated with a user; and controlling one or more active components based on the detected biological signals (see column 3, lines 16-45; column 5, lines 20-44), wherein the biological signals includes body temperature, position, movement, breathing, heart rate and mattress pressure (see column 4, lines 15-22), and wherein the one more controlled active components includes bed/room temperature, adjustable position of the mattress, pressure of mattress cell adjacent the user and percussion or vibration to certain areas of the body (see column 5, lines 20-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sensor fitted bed sheet of Auphan, as modified by Falk, with a sensor mattress pad liked taught by Van der Loos in order to yield predictable results in detecting biological signals from the user for control of one more active components based on the detected biological signals to improve sleep quality (see Van der Loos abstract; column 5, lines 20-44).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Auphan in view of Falk et al., as applied to claim 35 above, in view of Halperin et al. (US 2008/0269625 A1) (Halperin).
	Referring to claim 49: Auphan teaches the first sensor including a respiration sensor, heartbeat sensor, or movement sensor (see paragraph [0031]) but is silent to the first sensor being specifically a piezo sensor. Halperin teaches a motion sensor in the form of a piezoelectric sensor adapted to be installed in, on or under a surface upon which a subject sleeps to sense breathing-and heartbeat related motion of the subject (see paragraph [0586]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Auphan, as modified by Falk, with a piezo sensor like taught by Halperin in order to yield predictable results in detecting respiration and heartbeat data from the user (see Halperin paragraph [0586]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, specifically the argument that Auphan does not teach a controller as outlined in new claims 35 and 55. As outlined above, Auphan is not relied upon in the current rejection to teach a controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. (US 2013/0261404 A1) which teaches a sleep measurement system including a monitor for measuring biometric data relating to user’s sleep.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791